Case 1:20-cv-21601-KMW Document 14 Entered on FLSD Docket 04/23/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No. 20-21601-CIV-WILLIAMS


  UNITED STATES OF AMERICA,

          Plaintiff,

  vs.

  GENESIS II CHURCH OF HEALTH AND HEALING, et al.,

          Defendants.
                               /


                                            ORDER

          THIS MATTER is before the Court sua sponte after receiving various materials in

  the mail (Federal Express) from Defendants. Pro se litigants, like all litigants, are required

  to comply with the rules of civil procedure and the Court’s orders.                It is therefore

  ORDERED that Defendants shall comply with the Federal Rules of Civil Procedure, the

  Local Rules for the Southern District of Florida, and this Court's Practices and

  Procedures. The Local Rules may be obtained from the Clerk of Court and the Court’s

  Practices      and    Procedures    are    available    on       the     Court’s    website     at

  http://www.flsd.uscourts.gov/?page_id=13071. The Court’s Practices and Procedures for

  Civil     Cases       are    also    available     on      the         Court’s     website      at

  https://www.flsd.uscourts.gov/sites/flsd/files/Judge-Williams-Court-Practices-

  Procedures-for-Civil-Cases.pdf. Some (but not all) of the requirements of the rules of

  procedure are:

          1. No letters, pleadings, motions, or other documents may be sent directly to a

  District Judge or Magistrate Judge concerning this case. Instead, pleadings, motions,
Case 1:20-cv-21601-KMW Document 14 Entered on FLSD Docket 04/23/2020 Page 2 of 3



  memoranda, or other matters allowed by the procedural rules must be filed with the Clerk

  of Court. Any pleadings, motions, memoranda, or other papers submitted directly to a

  District Judge or Magistrate Judge instead of to the Clerk of Court will be disregarded by

  the Judge.

        2. Pro se litigants may send or hand-deliver one original and one copy of every

  pleading, motion, memorandum, or other paper directly to the Clerk of Court.            All

  pleadings filed must include the case style, case number, and appropriate title in the

  format required by the Local Rules. See Sample Form Following Local Rule 5.1. The

  signature block of each pleading must contain the pro se litigant’s name, address, and

  telephone number. Each pleading must also include the full name and address of the

  defendant, or, if the defendant is represented by a lawyer, the lawyer’s name and address.

        3. Litigants must promptly notify the Court in writing of any change in address by

  filing a “Notice of Change of Address,” which must include the case number and litigant’s

  name and new address, and must be served on opposing counsel.

        4. Motions to Dismiss and Motions for Summary Judgment are dispositive motions

  which, if granted, will result in dismissal of a case. It is therefore important for pro se

  litigants to respond to these motions within the time prescribed by the rules of civil

  procedure.

        5. Corporations and all other businesses and artificial entities cannot appear pro

  se and must be represented by counsel. See Kell v. Smith, 743 F. App'x 292, 295 (11th

  Cir. 2018).   Accordingly, Defendant Genesis II Church of Health and Healing is

  ORDERED to obtain counsel, who shall file a notice of attorney appearance no later than
Case 1:20-cv-21601-KMW Document 14 Entered on FLSD Docket 04/23/2020 Page 3 of 3



  April 29, 2020 at 5:00 PM. A hearing on the request for the entry of a Preliminary

  Injunction remains scheduled for May 1, 2020 at 10:00 AM.

        6. It is further ORDERED that Plaintiff shall immediately provide a copy of this

  Order to Defendants by service at their last known email addresses and physical

  addresses.

        DONE AND ORDERED in Chambers in Miami, Florida, this 23rd day of April, 2020.
